In the United States Court of Federal Claims

 

No. l6-1696C
Fned: May 1, 2017 FlLED
NOT FOR PUBLICATION
MAY - l 2017
) u.s. coURT oF
DAVID EUGENE BRINKLEY, III ) FEDEHAL CLA|N|S
)
Plainarf, )
) Pro Se; fn Forma Pauperis; 28 U.S.C.
v. ) § 1915(§).
)
THE UNITED STATES, )
)
Defendant. )
)

 

Davz`d Eugene Brinkley, IH, Marianna, FL, plaintiff pro Se.

Barbara E. Thomas, Trial Attorney, Patricia M. McCarthy, Assistant Director, Rober't E.
Kirschman, Jr., Director, Chaa' A. Rendler, Acting Assistant Attorney General, United States
Department of Justice, Civil Division, Commercial Litigation Branch, Washington, DC, for
defendant

MEMORANDUM OPINION AND ORDER

GRIGGSBY, Judge

On Decernber 23, 2016, plaintiff pro se, David Eugene Brinkley, III_Who is currently
incarcerated at the Federal Correctional Institution located in Marianna, Florida-filed the
complaint in this action challenging his federal criminal conviction and sentence to incarceration
See generally Compl. On January 24, 2017, plaintiff filed a motion to proceed informer
paz.'peris. See generally Pl. Mot. to Proceed fn Forma Pauperz`s.

Prior to commencing this action, plaintiff filed several cases in the United States District
Coult for the Middle District of Florida challenging various aspects of his criminal conviction
and incarceration See, e.g., Bl'ir?kley v. Um`fed Sfa!es, 8:14-cv-02790 (M.D. Fla. Dec. 2, 2014)
(Striking “as incomprehensible” plaintiffs complaint); see Brinkley v. United Slates, 8:14-cv-
00968 (M.D. Fla. Nov. 3, 201 5) (striking plaintiff s complaint because it is “untimely and
incomprehensible”); see also Brinkley v. United Sz‘ates, 8116-cv-03283 (M.D. Fla. Dec. 2, 2016)

(striking “as incomprehensible” plaintiff s complaint). The district court dismissed each of these

cases as frivolous. Id.

Upon careful review of the complaint in this matter, the Court concludes that plaintiff has
not alleged facts showing that he is under imminent threat of serious physical injury. See
generally Compl. As a result, plaintiff must pay the full filing fee prior to proceeding With the
present matter, because plaintiff has previously filed at least three complaints that Were

dismissed as frivolous, malicious, or for failure to state a claim. See 28 U.S.C. § 1915(g).

And so, the Court ORDERS plaintiff to pay the Court’s $400 filing fee in full Within
thirty (30) days of the entry of this Order. Failure to comply with this Order will result in the
dismissal of plaintiffs complaint for failure to prosecute, or to comply With an Order of the
Couit, pursuant to Rule 41 of the Rules of the United States Court of Federal Claims. RCFC
4l(b).

In addition, the Court STAYS further briefing on the government’s motion to dismiss,

pending plaintiff’s payment of the filing fee.

IT IS SO ORDERED.